—Yesawich Jr., J.
Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered March 14, 1997, convicting defendant upon his plea of guilty of the crimes of murder in the second degree (two counts), attempted robbery in the first degree (two counts), burglary in the third degree, grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree.
Defendant was 16 years old when he was charged in an eight-count indictment with three counts of the crime of murder in the second degree, two counts of the crime of attempted robbery in the first degree, burglary in the third degree, grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree. Defendant entered a plea of guilty to all but one of the charged crimes, i.e., the second of the three counts of second degree murder. No representations were made regarding the length of the sentence to be imposed. County Court ultimately sentenced defendant to concurrent prison terms aggregating 25 years to life.
Defendant’s contention on appeal that his sentence was harsh and excessive is belied by the record. The convictions arose out of two separate incidents, the first being the burglary of a sporting goods store on June 21, 1996, from which he took several handguns. On June 29, 1996, defendant armed himself with one of the stolen guns for the robbery of a convenience store. In the course of the attempted robbery, defendant shot and killed an innocent sales clerk. A review of the record fails to disclose any evidence of extraordinary circumstances that would merit a reduction in defendant’s sentence.
Defendant’s remaining arguments have been reviewed and found to be either without merit or unpreserved for our review.
Mikoll, J. P., Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.